DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-10, 12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R3 which includes the moiety NHR6R7 which is valence satisfied.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R8 where there is no variable R8 in the formula.
Claims 2, 5, 9, 12, 17 and 20 are vague and indefinite in that it is not known what is meant by “2,4-diclhlorobenzamide” in the definition of R1.
Claim 7 recites the limitation "Formula 1" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., U.S. Patent Application Publication No. 2012/0009151.  Han teaches the compositions of the formula where R1 is H; R2 is CR4R5; R4 is H; R5 is the amine group 
    PNG
    media_image1.png
    147
    389
    media_image1.png
    Greyscale
 and R3 is H as set forth on page 394, example 45.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., U.S. Patent No. 10,654,834.  Huang teaches the compositions of the formula where R1 is H; R2 is >CH-CH2-CH2-CH2-C(=O)-OH; R3 is 2,4-dichlorophenethylcarbamoyl as set forth in column 127, example 35.

Claim(s) 1, 6-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al., U.S. Patent No. 9,006,450.  Roth teaches the compositions and method of use of the compositions of the formula where R1 is H; R2 is >CH-phenylene-C(CH3)-NH-C(=O)-CH3; R3 is H as set forth in column 351, example 11.113. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graueri et al., U.S. Patent No. 8,889,677.  Graueri teaches the compositions of the formula where R1 is H; R2 is >N-C(=O)-CH2-(3,5-(4-fluorophenyl)-1,2,4-triazole; R3 is H as set forth in column 253, example 7.08.13. 

Claim(s) 1, 6-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al., U.S. Patent No. 7,943,628.  Bell teaches the compositions and method of use of the compositions of the formula where R1 is H; R2 is >N-CH3; R3 is H as set forth in column 73, example 114. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borthwick et al., Journal of Medicinal Chemistry.  Borthwick teaches the compositions of the formula where R1 is H; R2 is >CH-C(=O)-4-methylpiperidin-1-yl; R3 is H as set forth in column 351, example 11.113. 

Claim Objections
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624